Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US Pub. 2018/0056657) in view of Bauer (DE 102017114280) and Koike et al. (US Pat. 2015/0109386).

           Murakami et al. disclose in Figures 1-10 an ink jet recording apparatus comprising:
           Regarding a part of claim 1, a containing member (7) configured to contain liquid (ink) to be supplied to the liquid discharge head (8); and 
a holding member (6) configured to hold the containing member (7), and the holding member (6) of each of the plurality of liquid discharge modules (8) includes a first adjuster (18a-18c, 20a-20c) configured to adjust a position of the containing member (7) relative to the liquid discharge head (8) in a vertical direction in the apparatus (1) (Figures 1-2, paragraphs 0003-0004).
          Regarding claim 2, wherein the holding member (6) includes a first holding member extending in a direction away from a conveying surface along which a discharge target to which the liquid is to be discharged is to be conveyed, and the first adjuster is configured to adjust a holding position (6) of the containing member (7) relative to the first holding member (6) in the direction away from the conveying surface (Figures 1-2, paragraphs 0003-0004).
          Regarding claim 8, wherein the containing member (7) is detachably attached to the holding member (6) (Figure 1).         
          Regarding a part of claim 10, liquid discharge head (8) includes a nozzle array (34) arranged in a predetermined direction, and the side surface faces in the predetermined direction

           Regarding claim 11, wherein each of the plurality of liquid discharge modules (8) includes a liquid supply path (24) configured to supply liquid from the containing member (7) to the liquid discharge head (8) (Figures 1, 5 and 7).
           Regarding claim 13, wherein the holding member (6) of each of the plurality of liquid discharge modules (8) is configured to hold the containing member (7) such that a position of the containing member relative to the liquid discharge head (8) in the vertical direction in the apparatus is equivalent among the plurality of liquid discharge modules (8) (Figures 1, 3, 6 and 7).
           Regarding a part of claim 14. a containing member (7) configured to contain liquid (ink) to be supplied to the liquid discharge head (8); and a holding member (6) configured to hold the containing member (7), and the holding member (6) of each of the plurality of liquid discharge modules (8) is configured to hold the containing member (7) such that a position of the containing member (7) relative to the liquid discharge head (8) in a vertical direction in the apparatus (1) is equivalent among the plurality of liquid discharge modules (8) (Figures 1 and 3).
          Regarding a part of claim 15, a containing member (7) configured to contain liquid (ink) to be supplied to the liquid discharge head (8); and a holding member (6) configured to hold the containing member (7), and the holding member (6) of each of the plurality of liquid discharge modules (8) is configured to hold the containing member (7) such that a distance between a discharge surface of the liquid discharge head (8) and the containing member (7) in a direction of a perpendicular line of the discharge surface is larger as an angle between the perpendicular line and a horizontal plane on which the apparatus is set is smaller.

           However, Murakami et al. do not disclose a plurality of liquid discharge modules that is  arranged at different inclinations in the apparatus, wherein each of the plurality of liquid discharge modules comprises a liquid discharge head configured to discharge liquid; wherein the plurality of liquid discharge modules are arranged along a conveying surface along which a 

           Nevertheless, Bauer discloses in Figures 6-7 a printer comprising:  
           Regarding a part of claims 1 and 14-15 a plurality of liquid discharge modules (12) arranged at different inclinations in the apparatus, wherein each of the plurality of liquid discharge modules comprises a liquid discharge head (12) configured to discharge liquid (Figure 6). 
          Regarding claim 9, wherein the plurality of liquid discharge modules (12) are arranged along a conveying surface along which a discharge target to which the liquid is to be discharged is to be conveyed, at the inclinations in accordance with a curved surface (10) of the conveying surface (Figure 6).

          Koike et al. disclose in Figures 4-5 an ink tank (9A) comprising the containing member (65) includes a flexible film (63) at a side surface of the containing member (9A).

         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bauer and Koike et al. in the Murakami et al.’s ink jet recording apparatus for the purpose of using individual droplets from ink jetting heads on paper.

Allowable Subject Matter
        
         Claims 3-7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art apparatus comprising a holding member that includes a second adjuster configured to adjust a position of a containing member in a rotation direction
in the combination as claimed.

CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/ANH T VO/Primary Examiner, Art Unit 2853